Aulisi, J.
Appeal by claimant from a decision of the Unemployment Insurance Appeal Board which denied his claim for benefits. Claimant, lacking 20 weeks of employment during the base year period of February 25, 1963 through February 24, 1964, on the latter date filed a claim under the alternate provisions of section 527 of the Labor Law. Concededly, he had been employed 18 weeks during said period. He contends, however, that during the preceding base year, 1962-1963, he had been employed 22 weeks and that this gave him the requisite 40 weeks which made him eligible for benefits. He included in the 22 weeks the week ending December 30, 1962 when pursuant to a collective bargaining agreement he was paid for Christmas Day which fell during that week. Claimant had exhausted his full benefit payments for the statutory week ending December 9, 1962 and although unemployed was not an applicant for unemployment insurance benefits during the week that the paid holiday occurred. He was not on paid vacation or on paid leave of absence, was unemployed before and after Christmas week and did no work during said week. Section 524 of the Labor Law defines a “‘Week of employment’” as “ a week in which a claimant did some work in employment for an employer ”. We conclude that there is nothing in the record here to justify a disturbance of the board’s determination. Decision affirmed, without costs.
Gibson, P. J., Herlihy, Reynolds and Hamm, JJ., concur.